Case 21-20111          Doc 16       Filed 02/08/21         Entered 02/08/21 14:20:39                Page 1 of 10




                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT
                                      HARTFORD DIVISION

                                                           :
 In re:                                                    :     Chapter 11
                                                           :
 CARLA’S PASTA, INC. and                                   :     Case No. 21-20111-JJT
 SURI REALTY, LLC,                                         :     Case No. 20-21270-JJT
                                                           :
          Debtors.1                                        :     (Joint Administration Requested)
                                                           :

          MOTION OF DEBTORS FOR ENTRY OF AN ORDER (I) AUTHORIZING
             MAINTENANCE OF DEBTORS’ EXISTING BANK ACCOUNTS;
     (II) AUTHORIZING USE OF EXISTING BUSINESS FORMS; (III) AUTHORIZING
            USE OF CASH MANAGEMENT SYSTEM; AND (IV) FINDING THE
      REQUIREMENTS OF 11 U.S.C. § 345(B) TO BE SATISFIED WITH RESPECT TO
                      THE DEBTORS’ DEPOSIT PRACTICES
                        (Emergency Determination Requested)

          Carla’s Pasta, Inc. and Suri Realty, LLC, as debtors and debtors-in-possession in the above-

 captioned chapter 11 cases (together, the “Debtors”), file this motion (this “Motion”) respectfully

 requesting an order authorizing, but not directing, (a) the maintenance of their existing bank

 accounts, and authorizing a waiver of certain operating guidelines relating to these bank accounts

 set forth in the U.S. Department of Justice, Office of the United States Trustee: Guidelines for

 Debtors-in-Possession (the “U.S. Trustee Guidelines”); (b) the continued use of existing business

 forms; (c) the continued use of the Debtors’ existing cash management system; and (d) authorizing

 Debtors’ deposit practices and waiving the requirements of section 345(b) of the Bankruptcy Code

 in connection therewith. The Debtors further seek waiver of the requirements of Bankruptcy Rules

 6003 and 6004. In support of this Motion, the Debtors rely upon the Declaration of Sandeep

 Gupta, Chief Restructuring Officer, in Support of Debtors’ First Day Pleadings (the “First Day


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are Carla’s Pasta, Inc. (5847) and Suri Realty, LLC (5847). The Debtors’ corporate headquarters and
 service address is 50 Talbot Lane, South Windsor, Connecticut 06074.
Case 21-20111          Doc 16      Filed 02/08/21         Entered 02/08/21 14:20:39              Page 2 of 10




 Declaration”)2 filed with the Court contemporaneously herewith. In further support of the Motion,

 the Debtors state as follows:

                                                  JURISDICTION

          1.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157(b)

 and 1334. This proceeding is core pursuant to 28 U.S.C. § 157(b).

          2.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.       The statutory predicates for the relief requested herein are Rule 1015 of the Federal

 Rules of Bankruptcy Procedure, and Local Bankr. R. 1015-1.

                                                  BACKGROUND

 A.       General Background

          4.       On October 29, 2020, an involuntary petition for relief under chapter 7 of the

 Bankruptcy Code was filed against debtor Suri Realty, LLC (“Suri”). See Case No. 20-21270 at

 Dkt. No. 1. An order converting the involuntary chapter 7 bankruptcy case to a voluntary case

 under chapter 11 of the Bankruptcy Code was entered on December 17, 2020. See Case No. 20-

 21270, Dkt. No. 30 (the “Suri Chapter 11 Case”).

          5.       On the date hereof (the “Petition Date”), Carla’s Pasta, Inc. (“Carla’s Pasta”)

 commenced this case by filing a voluntary petition for relief under chapter 11 of the Bankruptcy

 Code (together with the Suri Chapter 11 Case, the “Chapter 11 Cases”).

          6.       The Debtors continue to operate and manage their businesses as debtors-in-

 possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

          7.       No trustee, examiner, or statutory committee has been appointed in these Chapter

 11 Cases.


 2
  Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the First
 Day Declaration.

                                                          2
Case 21-20111       Doc 16     Filed 02/08/21    Entered 02/08/21 14:20:39         Page 3 of 10




 B.        The Debtors’ Bank Accounts and Cash Management System

           8.    As described in the First Day Declaration, the Debtors have operated in accordance

 with a streamlined cash management system (the “Cash Management System”) in the ordinary

 course of their business. Carla’s Pasta’s Cash Management System involves one payroll account

 and one operating account. Suri maintains one checking account that, as of the date of the Suri

 Chapter 11 Case, contained approximately $26,300 balance. Each of the bank accounts involved

 in this Cash Management System (collectively, the “Bank Accounts”) and maintained with

 People’s United Bank (“PUB”), are as follows:

                                                                Account            Account Type
           Owner               Bank                             Number
      1.   Carla’s Pasta, Inc. People’s United Bank          ******5230        Operating Account
                               850 Main Street
                               Bridgeport, CT 06604
      2.   Carla’s Pasta, Inc. People’s United Bank          ******5075           Payroll Account
                               850 Main Street
                               Bridgeport, CT 06604
      3.   Suri Realty, LLC   People’s United Bank           ******9789          Operating Account
                              850 Main Street
                              Bridgeport, CT 06604



           9.    Carla’s Pasta’s payroll account is a zero balance account. PUB automatically

 transfers required funds from the operating account to the payroll account as needed to maintain

 the zero balance. PUB will automatically sweep excess funds at the end of each day and return

 the funds to the operating account in the following morning.

           10.   The Debtors use the Cash Management System in the ordinary course of their

 businesses to collect, transfer, and disburse funds generated from operations and to facilitate cash

 monitoring, forecasting, and reporting. The Debtors’ Chief Restructuring Officer, with the

 assistance of the Debtors’ Chief Financial Officer, oversees the Cash Management System and

                                                  3
Case 21-20111       Doc 16     Filed 02/08/21     Entered 02/08/21 14:20:39          Page 4 of 10




 implements cash management controls for entering, processing, and releasing funds. Additionally,

 the Debtors supervise the reconciliations of the Debtors’ books and records to ensure that all

 transfers are accounted for properly.

        11.     The Debtors currently have correspondence forms, business forms (including,

 without limitation, letterhead, purchase orders, and invoices), and checks existing immediately

 prior to the Petition Date, that do not refer to the Debtors’ status as Debtors in possession.

                                         RELIEF REQUESTED

        12.     The Debtors seek entry of an order substantially in the form attached hereto as

 Exhibit A (the “Proposed Order”), pursuant to Bankruptcy Code sections 105(a), 363, and 364(a),

 authorizing, but not directing, (a) the maintenance of their existing bank accounts, and authorizing

 a waiver of certain operating guidelines relating to these bank accounts set forth in the U.S. Trustee

 Guidelines as adopted by the Office of the United States Trustee for the District of Connecticut

 (the “U.S. Trustee”); (b) the continued use of existing business forms; (c) the continued use of the

 Debtors’ existing cash management system, as modified as discussed below; and (d) authorizing

 Debtors’ deposit practices and waiving the requirements of section 345(b) of the Bankruptcy Code

 in connection therewith. The Debtors further seek waivers of the requirements of Bankruptcy

 Rules 6003 and 6004.

                                   BASIS FOR RELIEF REQUESTED

 A.     The Debtors Should Be Granted Authority To Maintain their Existing Bank Accounts

        13.     The U.S. Trustee has established the U.S. Trustee Guidelines for debtors in

 possession in order to supervise the administration of chapter 11 cases. The U.S. Trustee

 Guidelines require chapter 11 debtors to, among other obligations: (a) close all existing bank

 accounts and open new debtor in possession bank accounts for which the signature cards shall

 indicate that the debtor is a “Chapter 11 Debtor-in-Possession”; (b) establish a new payroll

                                                   4
Case 21-20111      Doc 16     Filed 02/08/21     Entered 02/08/21 14:20:39         Page 5 of 10




 account; and (c) maintain any funds in excess of the amount required for current operations in an

 interest-bearing account. These requirements are designed to draw a clear line of demarcation

 between prepetition and postpetition transactions and operations and prevent the inadvertent

 postpetition payment of prepetition claims.

        14.     Pursuant to Bankruptcy Code sections 105(a) and 363, the Debtors seek a waiver

 of these requirements and authorization to continue using the Debtors’ Bank Accounts. The

 Debtors believe that PUB is a financially-stable banking institution. In addition, PUB is a FDIC

 insured institution. Furthermore, if the U.S. Trustee Guidelines on this topic are enforced in these

 Chapter 11 Cases, such a requirement would cause enormous disruption in the Debtors’ businesses

 and would impair the Debtors’ efforts to reorganize and maximize the value of their estate. Indeed,

 as explained above, the Bank Accounts are one component of an established Cash Management

 System that the Debtors need to maintain to ensure smooth cash management as the Debtors

 transition into bankruptcy proceedings. Accordingly, the Debtors must be permitted to continue

 to maintain the Bank Accounts and, if necessary, open new accounts, wherever needed, whether

 or not such banks are designated depositories in the District of Connecticut.

        15.     Continuation of the Cash Management System is permitted pursuant to section

 363(c)(1) of the Bankruptcy Code, which authorizes a debtor in possession to “use property of the

 estate in the ordinary course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1); see

 Amdura Nat’l Distrib. Co. v. Amdura Corp. (In re Amdura Corp.), 75 F.3d 1447, 1453 (10th Cir.

 1996) (included within the purview of section 363(c) is a debtor’s ability to continue the “routine

 transactions” necessitated by a debtor’s cash management system). Bankruptcy courts routinely

 treat requests for authority to continue utilizing existing cash management systems as relatively

 “simple matter[s].” See, e.g., In re Baldwin-United Corp., 79 B.R. 321, 327 (Bankr. S.D. Ohio



                                                  5
Case 21-20111       Doc 16     Filed 02/08/21     Entered 02/08/21 14:20:39          Page 6 of 10




 1987). In addition, in granting such relief, courts recognize that an integrated cash management

 system “allows efficient utilization of cash resources and recognizes the impracticalities of

 maintaining separate cash accounts for the many different purposes that require cash.” In re

 Columbia Gas Sys., Inc., 136 B.R. 930, 934 (Bankr. D. Del. 1992), aff’d in relevant part, 997 F.2d

 1039, 1061 (3d Cir. 1993). The requirement to maintain all accounts separately “would be a huge

 administrative burden and economically inefficient.” Columbia Gas, 997 F.2d at 1061; see also

 Southmark Corp. v. Grosz (In re Southmark Corp.), 49 F.3d 1111, 1114 (5th Cir. 1995) (cash

 management system allows debtor “to administer more efficiently and effectively its financial

 operations and assets”).

        16.     In sum, the Debtors request that the Bank Accounts be deemed to be debtor in

 possession accounts, and that their maintenance and continued use, in the same manner and with

 the same account numbers, styles, and document forms as those employed prepetition, be

 authorized. The Debtors further represent that if the relief requested in this Motion is granted, it

 will not pay, and PUB will be directed not to pay, any debts incurred before the Petition Date,

 other than as authorized by this Court.

 B.     The Debtors Should Be Granted Authority to Continue to Use Existing Business
        Forms and Checks

        17.     To minimize expenses to their estates, the Debtors also seek authorization to

 continue using all correspondence, business forms (including, without limitation, letterhead,

 purchase orders, and invoices), and checks existing immediately prior to the Petition Date, without

 reference to the Debtors’ status as debtor in possession.

        18.      Most parties doing business with the Debtors undoubtedly will be aware of the

 Debtors’ status as Debtors in possession as a result of the notoriety of this case in the marketplace,




                                                   6
Case 21-20111       Doc 16     Filed 02/08/21     Entered 02/08/21 14:20:39          Page 7 of 10




 and additional other press coverage. Moreover, the Debtors’ vendors and other creditors will

 receive direct notice of the commencement of this case.

         19.    Changing correspondence and business forms would be expensive, unnecessary,

 and burdensome to the Debtors’ estates and disruptive to the Debtors’ business operations and

 would not confer any benefit upon those dealing with the Debtors. For these reasons, and as set

 forth in the First Day Declaration, the Debtors believe that they should be authorized to use existing

 checks and business forms without being required to place the label “Debtors In Possession” on

 each.

 C.      The Debtors Should Be Authorized to Continue to Use the Existing Cash
         Management System


         20.    The Cash Management System described above and utilized by the Debtors

 constitutes an ordinary, usual, and essential business practice that is similar to those used by other

 major corporate enterprises. The Cash Management System facilitates cash forecasting and

 reporting, monitors collection and disbursement of funds, reduces administrative expenses by

 facilitating the movement of funds and the development of more timely and accurate balance and

 presentment information, and administers the various bank accounts required to effect the

 collection, disbursement, and movement of cash.

         21.     Maintaining the existing Cash Management System will benefit the Debtors in

 significant ways, including the ability to: (i) control corporate funds centrally; (ii) ensure

 availability of funds when necessary; and (iii) reduce administrative expenses by facilitating the

 movement of funds and the development of more timely and accurate balance and presentment

 information. For these reasons, it is in the best interests of the Debtors estates to continue using

 their current Cash Management System.



                                                   7
Case 21-20111       Doc 16      Filed 02/08/21      Entered 02/08/21 14:20:39           Page 8 of 10




 D.      Cause Exists to Waive Bankruptcy Code Section 345 to the Extent It Is Applicable to
         the Cash Management System

         22.     To the extent the Cash Management System does not strictly comply with section

 345 of the Bankruptcy Code, the Debtors further seek a waiver of the deposit and investment

 requirements set forth therein. Section 345(a) of the Bankruptcy Code governs a debtor’s cash

 deposits during a chapter 11 case and authorizes deposits of money as “will yield the maximum

 reasonable net return on such money, taking into account the safety of such deposit or investment.”

 11 U.S.C. § 345(a). Section 345(b) of the Bankruptcy Code requires that a debtor’s bank post a

 bond unless a debtor’s funds are “insured or guaranteed by the United States or by a department,

 agency, or instrumentality of the United States or backed by the full faith and credit of the United

 States.” 11 U.S.C. § 345(b). As discussed above, both of the Bank Accounts are maintained at a

 bank that is insured by the FDIC and therefore are in compliance with section 345(b) of the

 Bankruptcy Code.

                       WAIVER OF BANKRUPTCY RULE 6004(A) AND 6004(H)

         23.     Pursuant to Bankruptcy Rule 6003(b) and 6004, the Debtors seek (a) immediate

 entry of an order granting the relief sought herein, and (b) a waiver of any stay of the effectiveness

 of such an order. Bankruptcy Rule 6003(b) provides, in relevant part, that “[e]xcept to the extent

 that relief is necessary to avoid immediate and irreparable harm, the court shall not, within 21 days

 after the filing of the petition, grant relief regarding . . . a motion to pay all or part of a claim that

 arose before the filing of the petition.”

         24.     To successfully implement the relief requested in the Motion, the Debtors seek a

 waiver of the notice requirements under Bankruptcy Rule 6004(a). Further, Bankruptcy Rule

 6004(h) provides that “[a]n order authorizing the use, sale, or lease of property other than cash




                                                     8
Case 21-20111       Doc 16     Filed 02/08/21     Entered 02/08/21 14:20:39          Page 9 of 10




 collateral is stayed until the expiration of 14 days after entry of the order, unless the court orders

 otherwise.”

        25.     As set forth above and in the First Day Declaration, the relief sought herein is

 necessary to prevent the immediate and irrevocable damage to the Debtors’ operations and

 reorganization stemming from a disruption of its financial operations. Accordingly, cause exists

 to justify (a) the immediate entry of an order granting the relief sought herein and (b) a waiver of

 Rule 6004(a) and the fourteen-day stay imposed by Bankruptcy Rule 6004(h), to the extent that it

 applies.

                                               NOTICE

        26.     Notice of this Motion will be provided to (a) the Office of the United States Trustee;

 (b) the holders of (i) the 20 largest unsecured claims against Carla’s Pasta, Inc., and (ii) the claim

 of the Dennis Engineering Group, the singular unsecured creditor scheduled by Suri Realty, LLC;;

 (c) Scott Rosen, Cohn Birnbaum & Shea, P.C, counsel to the People’s United Bank, N.A. as

 Administrative Agent, and prepetition secured lender; (d) Mia D’Andrea, Chapman and Cutler

 LLP, counsel to BMO Harris Bank, N.A,, prepetition secured lender; (e) the Internal Revenue

 Service; (f) the United States Attorney’s Office for the District of Connecticut; and (g) any other

 party that has requested service pursuant to Bankruptcy Rule 2002 as of the time of service

 (collectively, the “Notice Parties”).

                                         NO PRIOR REQUEST

        27.     No previous request for the relief sought herein has been made by the Debtors to

 this or any other court.



                            [Remainder of Page Intentionally Left Blank]



                                                   9
    Case 21-20111         Doc 16   Filed 02/08/21     Entered 02/08/21 14:20:39         Page 10 of 10




             WHEREFORE the Debtors respectfully request entry of the Proposed Order granting the

      relief requested herein and such other and further relief as the Court may deem just and appropriate.

Dated: February 8, 2021
                                                   /s/ Tara L. Trifon
                                                  Tara L. Trifon (ct28415)
                                                  Locke Lord LLP
                                                  20 Church Street 20th Floor
                                                  Hartford, CT 06103
                                                  Tel: 860-541-7740
                                                  email: tara.trifon@lockelord.com

                                                  Adrienne K. Walker (pro hac vice pending)
                                                  Locke Lord LLP
                                                  111 Huntington Avenue
                                                  Boston, MA 02199
                                                  Tel: 617-239-0211
                                                  email: awalker@lockelord.com

                                                  Brian A. Raynor (pro hac vice pending)
                                                  Michael B. Kind (pro hac vice pending)
                                                  Locke Lord LLP
                                                  111 South Wacker Drive
                                                  Chicago, IL 60606
                                                  Tel: 312-201-2392
                                                  email: braynor@lockelord.com
                                                  email: michael.kind@lockelord.com

                                                  Proposed Counsel to the Debtors and
                                                  Debtors-in-Possession




                                                       10
